SEPARATION AND RELEASE AGREEMENT

This confidential SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made
and entered into effective July 17, 2009 by and between TERRI FREY MAXWELL, an
individual residing at 6850 Sonoma, Irving, TX 75039 (“Ms. Maxwell”), and
MANNATECH, INCORPORATED, a Texas corporation (the “Company”).

RECITALS:

WHEREAS, Ms. Maxwell and the Company are the parties to an employment agreement
dated August 28, 2008, as amended, whereby Ms. Maxwell has been employed by the
Company as its Senior Vice President Global Brand Development and Chief
Marketing Officer (the “Employment Agreement”);

WHEREAS, the Company and Ms. Maxwell have agreed not to continue her employment
with the Company;

WHEREAS, Ms. Maxwell’s last day of employment is June 22, 2009;

WHEREAS, Ms. Maxwell and the Company desire to resolve any and all potential
disputes or claims arising from or in any way connected with her employment with
and separation from the Company; and

WHEREAS, the Company and Ms. Maxwell have determined that it is in their
respective best interest to enter into this Agreement on the terms and
conditions set forth herein.

STATEMENT OF AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises, agreements and valuable
consideration contained herein, the sufficiency of which is hereby acknowledged,
it is agreed as follows:

1.         Separation from Employment. Ms. Maxwell and the Company mutually
agree that her employment as Senior Vice President Global Brand Development and
Chief Marketing Officer, any and all other employment positions she may have
held with the Company or any of its affiliates or subsidiaries, shall terminate
effective June 22, 2009 (the “Employment Termination Date”). The parties agree
and stipulate that their mutual agreement to terminate the employment
relationship and all other terms agreed to herein do not breach or violate any
provisions of the Employment Agreement, including without limitation Section 2.1
("Term") or Section 9.3 ("Severance"). The Employment Agreement is attached
hereto as Exhibit "A."

2.         Separation Payments and Benefits. In exchange for execution of this
Agreement and Ms. Maxwell’s release of claims against the Releasees (as defined
in Paragraph 3) the parties agree as follows:

(a)       Separation Payment. The Company will pay Ms. Maxwell a separation
payment in an amount equal to the continuation of her base salary, less
applicable taxes and withholding, commencing on the Employment Termination Date
and ending on August 27, 2010

 

--------------------------------------------------------------------------------

("Separation Pay Period"). This separation payment will be paid to Ms. Maxwell
in regular installments on the usual and customary pay dates of the Company,
provided that she has not revoked this Agreement pursuant to Paragraph 21(b)
below and is otherwise in compliance with this Agreement.

(b)       Outplacement Assistance. The Company shall provide Ms. Maxwell with
outplacement assistance through the Drake, Beam and Morin (“DBM”) Executive
Program. DBM’s fees will be paid directly to DBM by the Company.

(c)       COBRA. Effective as of the Employment Termination Date, Ms. Maxwell
shall be considered to have elected to continue receiving group medical
insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. During
the Separation Pay Period, the Company shall continue to pay the share of the
premium for such coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage; provided,
however, the Company will discontinue and no longer be obligated to pay the
share of such premium if Ms. Maxwell obtains new employment before the end of
the Separation Pay Period. The remaining balance of any premium costs, and all
premium costs after the Separation Pay Period or after Ms. Maxwell obtains new
employment, whichever occurs first, shall be paid by Ms. Maxwell on a monthly
basis for as long as, and to the extent that, she remains eligible for COBRA
continuation. Ms. Maxwell will be provided information on her COBRA rights by
separate correspondence and should consult those materials for details regarding
her COBRA benefits.

(d)       Company Car. On the Employment Termination Date Ms. Maxwell shall
return to the Company the leased vehicle, a 2008 Lexus RX, provided for her use
by the Company under the terms of her Employment Agreement.

(e)       Reimbursement of Expenses. The Company shall reimburse Ms. Maxwell for
all reasonable and approved business expenses incurred, but not yet paid,
through the Employment Termination Date.

(f)        Effect of Revocation, Noncompliance. The Company will have no
obligation to make the payment or to provide the assistance described in
Paragraphs 2(a)-(c) if Ms. Maxwell has revoked this Agreement pursuant to
Paragraph 21(b) below, or if Ms. Maxwell is otherwise in non-compliance with
this Agreement at the time the payment and assistance are due.

(g)       Acknowledgments. Ms. Maxwell acknowledges that the separation payment
and assistance described in Paragraphs 2(a)-(c) are good and valuable
consideration for the release and other covenants she is making in this
Agreement and are in addition to any consideration to which she may already be
entitled. Ms. Maxwell also acknowledges and agrees that neither the Company nor
its attorneys have made any representations regarding the tax consequences, if
any, of the separation payment and assistance provided in Paragraphs 2(a)-(c).

 

3.

Release.

(a)       General Release. As a material inducement for the Company to enter
this Agreement, Ms. Maxwell hereby GENERALLY RELEASES AND FOREVER DISCHARGES

 

--------------------------------------------------------------------------------

the Company, and all of its respective current and former parent corporations,
subsidiaries, affiliates, predecessors, successors, divisions, other related
entities, assigns, agents, attorneys, officers, directors, employees and all of
their respective current and former parent corporations, subsidiaries,
affiliates, predecessors, successors, divisions, other related entities,
assigns, agents, attorneys, officers, directors, employees, and heirs (referred
to herein as “Releasees”) from any and all claims, complaints, liabilities or
obligations of any kind whatsoever, whether known or unknown, arising in tort or
contract, which Ms. Maxwell may have, now has, or has ever had arising from Ms.
Maxwell’s employment with the Company or the termination of that employment, or
any other matter or event which may have occurred as of the date this Agreement
is executed by the Company and Ms. Maxwell (“Released Claims”). Ms. Maxwell
understands and agrees that the Released Claims include, but are not limited to,
any and all claims, complaints, liabilities or obligations under applicable
international, federal, state or local law, including, but not limited to, Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
the Americans With Disabilities Act, the Employee Retirement Income Security
Act, the Family and Medical Leave Act, the Age Discrimination in Employment Act
(“ADEA”), and the Older Worker Benefit Protection Act (“OWBPA”), and any
federal, state, local, or municipal whistleblower protection or anti-retaliation
statute or ordinance.

(b)       Waiver of Right to Bring Released Claims. Ms. Maxwell further agrees
not to bring any Released Claims against the Releasees, either individually or
collectively; provided, however, that Ms. Maxwell retains the right to challenge
the validity of the release of her ADEA claims under this Agreement, including
the knowing and voluntary nature of the ADEA release under the OWBPA. Nothing in
this Paragraph 3(b) shall interfere with Ms. Maxwell’s right to file a charge
with, or cooperate or participate in an investigation or proceeding conducted
by, the Equal Employment Opportunity Commission (“EEOC”) or other federal or
state regulatory or law enforcement agency. However, the consideration provided
to Ms. Maxwell in this Agreement shall be the sole relief provided for the
Released Claims and Ms. Maxwell will not be entitled to recover and Ms. Maxwell
agrees to waive any monetary benefits or recovery against the Releasees in
connection with any such charge or proceeding without regard to who has brought
such charge or proceeding.

(c)       Costs of Enforcement. Ms. Maxwell agrees that if she breaches this
Agreement and brings a Released Claim against any of the Releasees or otherwise
breaches this Agreement, Ms. Maxwell shall be liable for any and all expenses
incurred by the person or entity who has to defend the action, including
reasonable attorney’s fees; provided, however, that this Paragraph 3(c) shall
not apply to charges filed by Ms. Maxwell with the EEOC or other federal or
state regulatory or law enforcement agency, or to claims initiated by Ms.
Maxwell, to challenge the validity of the release of ADEA claims under this
Agreement, including the knowing and voluntary nature of the ADEA release under
the OWBPA.

4.         Communications with the Company. Ms. Maxwell agrees to direct all
communications with the Company concerning Company business, marketing or
information technology matters, Confidential Information (as defined below),
and/or Ms. Maxwell’s employment and separation from the Company (referred to
herein as “Company Business”) to the Chief Financial Officer (“CFO”) and not to
communicate with any Company employee, employee of an affiliate or subsidiary of
Company, Associate, or outside service provider concerning Company Business for
a period of two years from the Termination Date unless Ms.

 

--------------------------------------------------------------------------------

Maxwell is expressly directed to do so by the CFO. By signing this Agreement,
Ms. Maxwell represents and warrants that she has not, since the Employment
Termination Date (June 22, 2009), communicated with anyone at the Company,
including any Company employee or Associate, or with any outside service
provider for the Company, other than the CFO, the General Counsel, the
Director-Global Human Resources, Staffing, and Employee Relations, and/or as
specifically directed by the one of these officers, concerning Company Business,
with the exception of informing Company employees that her employment was
terminated. If Ms. Maxwell is contacted by any Company employee, employee of an
affiliate or subsidiary of Company, Associate, or outside service provider for
the Company, other than the CFO, the General Counsel, the Director-Global Human
Resources, Staffing, and Employee Relations, or as specifically directed by one
of these officers, concerning Company Business for a period of two years from
the Termination Date, Ms. Maxwell agrees to immediately notify the CFO via email
to sfenstermacher@mannatech.com or as otherwise directed by the CFO in writing.
This Paragraph 4 does not apply to communications unrelated to Company Business
by Ms. Maxwell with employees or Associates of the Company during their off-duty
time.

5.         Non-Disclosure of Confidential Information. Ms. Maxwell represents
that she has not disclosed and will not disclose the Company’s Confidential
Information as defined in this Paragraph 5, whether written or verbal, and
whether provided by, or acquired as a result of her employment with the Company
or other Releasees, and not to release, use, or disclose that information except
with the prior written permission of the General Counsel. “Confidential
Information” means information disclosed to or known to Ms. Maxwell as a direct
or indirect consequence of or through her employment with the Company, including
without limitation, the Company’s or any other Releasees’ business, methods,
business plans, financial records and/or plans, operations, products, processes
and services, including, but not limited to, information relating to research,
development, inventions, recommendations, programs, systems and systems
analysis, flow charts, finances and financial statements, marketing plans and
strategies, merchandising, pricing strategies, merchandise sources, client
sources, system designs, procedure manuals, automated data programs, financing
methods, financial projections, terms and conditions of arrangements of any
business, computer software, reports, personnel procedures, supply and services
resources, names and addresses of customers and suppliers, lead company’s
contacts, names of professional advisors, and all other information pertaining
to customers and suppliers of the business, including, but not limited to
assets, business interest, personal data and all other information pertaining to
the business, customers or suppliers whatsoever. All information disclosed to
Ms. Maxwell, or to which Ms. Maxwell had access during the period of her
employment with the Company, for which there is any reasonable basis to be
believed is, or which appears to be treated by the Company as Confidential
Information, shall be presumed to be Confidential Information hereunder.

6.         Confidentiality of Terms of Agreement. As an additional material
inducement for the Company to enter this Agreement, Ms. Maxwell represents that
she agrees to keep confidential the existence and terms of this Agreement, as
well as any discussions with the Company concerning this Agreement, and will not
disclose the provisions hereof to anyone except Ms. Maxwell’s spouse,
attorney(s) and tax advisor(s) or except as required by law. Ms. Maxwell agrees
that in the event of disclosure to any of the above-referenced persons, she will
advise such person(s) to whom the disclosure is made, in advance, of the
obligation to preserve

 

--------------------------------------------------------------------------------

and maintain the confidentiality of the terms and conditions set forth herein.
Any further disclosure, other than as authorized above, shall constitute a
breach of this Agreement.

7.         Return of Company Property and Confidential Information. Ms. Maxwell
acknowledges that documents and other work product created during her
affiliation with the Company are Company property and that all such documents
created or obtained by, or furnished to, Ms. Maxwell during the course of or in
connection with her employment with the Company are the Company’s exclusive
property. Accordingly, Ms. Maxwell agrees that: (i) she did not and will not
take with her, copy, alter, destroy, or delete any files, documents,
electronically stored information, or other materials whether or not embodying
or recording any Confidential Information (as defined in Paragraph 5), including
copies; and (ii) she will promptly return to the Company all Company property
(excluding Company property that Ms. Maxwell retains with the consent of the
Company and/or pursuant to this Agreement) including, but not limited to,
Confidential Information, documents, files, records and tapes (written or
electronically stored) that have been in her possession or control, and she will
not use, disclose, distribute, or cause to be distributed such materials in any
way or in any format. Ms. Maxwell will submit all passwords and logins, as well
as any access keys, cell phone, laptop, Company credit card, telephone card, and
other Company property in her possession to Company’s Human Resources Department
by the close of business on the Employment Termination Date. Notwithstanding the
foregoing, the Company agrees that Ms. Maxwell retains full ownership of the
rights to: (1) the CD labeled, "Spiritual Confidence: Finding the POWER
Within!," Terry Frey, Succeed on Purpose," and copyrighted in June 2002; and (2)
the materials titled "Building Leaders of Leaders," and copyrighted in 1998 by
EduNet.

8.         Notice and Cooperation. Ms. Maxwell agrees not to assist third
parties in connection with pending or threatened litigation or with other claims
against or related to the Company or any of its affiliate companies or divisions
or any of their officers, directors, owners, agents, employees, subsidiaries,
affiliates, successors, or assigns (collectively referred to as the “Company”
for purposes of this Paragraph 8 unless required to do so by law. If Ms. Maxwell
is subpoenaed or contacted by any attorney or party who is pursuing or
considering a lawsuit, claim, or investigation against the Company, Ms. Maxwell
agrees to immediately within forty-eight (48) hours provide notice to the
General Counsel (or his or her designee) in writing via e-mail to
kclark@mannatech.com, or via fax to (972) 471-7387, and/or via regular mail
addressed to the Company at 600 South Royal Lane, Suite 200, Coppell, Texas
75019, Attention: General Counsel. Ms. Maxwell further agrees that, if
requested, she will meet and confer with the General Counsel or designee before
interviewing with, meeting, or giving a statement to any attorney or party in
connection with such a lawsuit, claim, or investigation. Ms. Maxwell shall
cooperate fully with the Company in connection with any investigation or review
by any federal, state, or local regulatory authority as any such investigation
or review relates to events or occurrences that transpired while Ms. Maxwell was
employed by the Company. The Company shall reimburse Ms. Maxwell for all costs
and expenses incurred in connection with her performance under this Paragraph 8,
including, but not limited to, reasonable attorneys’ fees and costs.

9.         No Re-Employment or Independent Associate Status. Ms. Maxwell agrees
that she will not seek, apply for, accept, or otherwise pursue employment or
independent Associate status with the Company or any of its affiliates after the
Employment Termination Date. Ms.

 

--------------------------------------------------------------------------------

Maxwell acknowledges that if she re-applies for or seeks employment, or applies
to become an independent Associate, with the Company or its affiliates, the
Company’s or its affiliate’s refusal to hire her, or approve her application to
become an independent Associate, based on this provision will provide a complete
defense to any claims arising from her attempt to apply for employment or
independent Associate status.

10.       Non-Disparagement. Ms. Maxwell agrees not to make negative or
disparaging remarks to any person about the Releasees, or her employment with
the Company, or the events which led to this Agreement, and agrees that she will
not speak publicly to the media or anyone else, individually or through her
legal or other representatives, about these matters or this Agreement; provided,
however, that this non-disparagement provision shall not be interpreted to
prevent Ms. Maxwell from providing non-privileged truthful testimony or other
required response to a subpoena or Court order. The Company likewise agrees not
to make negative or disparaging remarks to any person about Ms. Maxwell, or her
employment with the Company, or the events which led to this Agreement, and the
Company agrees that it will not speak publicly to the media or anyone else,
through its legal or other representatives, about these matters or this
Agreement; provided, however, that this non-disparagement provision shall not be
interpreted to prevent the Company, including its employees, agents or
representatives, from providing non-privileged truthful testimony or other
required response to a subpoena or Court order.

11.       Neutral Reference. Unless otherwise required by law, the Company,
through its Human Resources Department, agrees to provide only a neutral
reference, i.e., Ms. Maxwell’s dates of employment and positions held, in
response to any inquiries regarding her employment with the Company. The Company
agrees not to disclose Ms. Maxwell’s eligibility for rehire as part of this
neutral reference.

12.       Governing Law and Consent to Venue. This Agreement is governed by and
construed in accordance with the laws of the State of Texas, without regard to
any conflict of laws rule or principle which might refer the governance or
construction of this Agreement to the laws of another jurisdiction. The parties
agree that any action or arbitration in regard to this Agreement or arising out
of its terms and conditions, pursuant to Paragraphs 18 and 19, shall be
instituted and litigated only in Dallas, Texas.

13.       Representations. The parties to this Agreement represent and
acknowledge that in entering and executing this Agreement, they have not relied
upon any representations or statements made by any other party to this
Agreement, or by the agents, representatives, or attorneys of any other party,
with regard to the subject matter, basis, or effect of this Agreement.

14.       Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof, except that this Agreement shall be interpreted in
conjunction with and shall not supersede any confidentiality agreements,
nondisclosure agreements, or agreements regarding stock options that have been
entered into between Ms. Maxwell and the Company and that were intended by Ms.
Maxwell and the Company to remain in effect after Ms. Maxwell separation from
the Company. This Agreement cannot be amended or modified, unless such amendment
or modification is in writing and signed by the Chief Operating Officer and Ms.
Maxwell.

 

--------------------------------------------------------------------------------

15.       Severability. Should any court of competent jurisdiction declare any
provision of this Agreement to be wholly or partially illegal, invalid, or
unenforceable, the offending provision shall be stricken and all remaining
provisions shall remain in full force and effect and shall be unaffected by such
declaration.

16.       No Admission of Liability. This Agreement shall not in any way be
construed as an admission by the Company of any improper actions or liability
whatsoever as to Ms. Maxwell or any other person, and the Company specifically
disclaims any liability to or improper actions against Ms. Maxwell or any other
person, on the part of the Releasees.

17.       Waiver of Breach. The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of any future performance of any such term, covenant or condition,
and the obligation of either party with respect hereto shall continue in full
force and effect, unless such waiver shall be in writing and signed by the
Company and Ms. Maxwell.

18.       Remedies. The parties recognize and affirm that in the event of a
breach of Paragraphs 4, 5, 6, 7, 8 or 10 of this Agreement or one of the
surviving provisions of the Employment Agreement referenced in Paragraph 20
below, money damages would be inadequate and the non-breaching party would not
have an adequate remedy at law. Accordingly, the parties agree that in the event
of a breach or a threatened breach of Paragraphs 4, 5, 6, 7, 8 or 10 or one of
the surviving provisions of the Employment Agreement referenced in Paragraph 20
below, the non-breaching party may, in addition and supplementary to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof.
In addition, Ms. Maxwell agrees that the Company shall have the right to offset
the amount of any damages resulting from a breach by Ms. Maxwell of Paragraphs
4, 5, 6, 7, 8 or 10 of this Agreement, or one of the surviving provisions of the
Employment Agreement referenced in Paragraph 20 below, against any payments due
Ms. Maxwell under this Agreement. The parties agree that if one of the parties
is found to have breached this Agreement by a court of competent jurisdiction,
the breaching party will be required to pay the non-breaching party’s attorneys’
fees.

19.       Arbitration. Other than as stated in Paragraph 18, the parties agree
that any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be resolved by arbitration administered by the
American Arbitration Association (“AAA”) under its Commercial Arbitration Rules.
The arbitration will take place in Dallas, Texas. All disputes shall be resolved
by one (1) arbitrator. The arbitrator will have the authority to award the same
remedies, damages, and costs that a court could award, and will have the
additional authority to award those remedies set forth in Paragraph 18. The
arbitrator shall issue a reasoned award explaining the decision, the reasons for
the decision, and any damages awarded, including those set forth in Paragraph
18, where the arbitrator finds Ms. Maxwell violated Paragraphs 4, 5, 6, 7, 8 or
10 or one of the surviving provisions of the Employment Agreement referenced in
Paragraph 20 below. The arbitrator’s decision will be final and binding. The
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitration proceedings, any record of the
same, and the award shall be considered Confidential

 

--------------------------------------------------------------------------------

Information under this Agreement. This provision and any decision and award
hereunder can be enforced under the Federal Arbitration Act.

20.       Surviving Provisions of Employment Agreement. The parties agree that
Sections 4, 5, 6, 7, 9.6, and 10 of the Employment Agreement shall survive the
Employment Agreement and are not superseded by the terms of this Agreement.
Notwithstanding the foregoing, should there be any conflict between the terms of
the Employment Agreement and this Separation and Release Agreement, this
Separation and Release Agreement shall control.

21.       Knowing and Voluntary Execution. Ms. Maxwell understands and agrees
that she:

(a)       may take up to twenty-one (21) calendar days from the Employment
Termination Date to consider whether or not she desires to execute this
Agreement;

(b)       may revoke this Agreement at any time during the seven (7) calendar
day period after she signs and delivers this Agreement to the Company. Any such
revocation must be in writing and faxed to the General Counsel at (972)
471-7387, Mannatech, Incorporated, 600 South Royal Lane, Suite 200, Coppell,
Texas 75019, by the seventh (7th) calendar day. Ms. Maxwell understands that
this Agreement is not effective, and Ms. Maxwell is not entitled to the
separation payment and benefits specified in Paragraphs 2(a)-(c), until the
expiration of this seven (7) calendar day revocation period. Ms. Maxwell
understands that upon the expiration of such seven (7) calendar day revocation
period this entire Agreement will be binding upon Ms. Maxwell and will be
irrevocable;

(c)       has carefully read and fully understands all of the provisions of this
Agreement;

(d)       knowingly and voluntarily agrees to all of the terms set forth in this
Agreement and to be bound by this Agreement;

(e)       is hereby advised in writing to consult with an attorney and tax
advisor of her choice prior to executing this Agreement and has had the
opportunity and sufficient time to seek such advice;

(f)        understands that rights or claims under the Age Discrimination in
Employment Act that may arise after the date this Release is executed are not
waived; and

(g)       agrees that the separation payment(s) and benefits provided in
Paragraphs 2(a)-(c) of this Agreement are in addition to any consideration to
which she may already be entitled.

PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
INCLUDES THE RELEASE OF ALL CLAIMS AGAINST THE COMPANY, KNOWN OR UNKNOWN, THAT
MAY HAVE OCCURRED AS OF THE DATE OF THIS AGREEMENT, INCLUDING ALL CLAIMS ARISING
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement.

 

EMPLOYEE:

_/s/ Terri F. Maxwell__________

Terri Frey Maxwell

 

 

COMPANY:

MANNATECH, INCORPORATED

By: _/s/ Stephen D. Fenstermacher___

Name:_Stephen D. Fenstermacher__

Title:__CFO_____________________

 

 

 